Citation Nr: 0716048	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  01-03 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  The veteran timely disagreed with that denial in 
November 2000, and his substantive appeal was received in 
March 2001 after the RO issued a statement of the case (SOC) 
in March 2001.

The veteran initially requested a hearing before the Board, 
and the requested hearing was scheduled.  However, the first 
scheduled hearing was cancelled because of Hurricane Katrina.  
A videoconference hearing was scheduled in April 2007.  By a 
statement submitted in April 2007, prior to the scheduled 
hearing date, the veteran cancelled his request for a hearing 
before the Board.  Appellate review may proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO has indicated that the veteran has not corroborated 
any stressor.  The veteran contends that, during his tour of 
duty in the Republic of Vietnam, where he served from October 
1968 to October 1969, the base at which he was stationed, Lon 
Bihn Post, was subject to frequent enemy gun and mortar fire.  
The veteran contends that he was exposed to sniper fire when 
he had perimeter guard duty, and that a barracks was hit on 
the base while he was stationed there.  He contends that, 
during the aftermath and cleanup of this incident, he was 
exposed to blood and body parts.  

The veteran's service personnel records, which are located in 
the service medical records envelope, reflect that the 
veteran was stationed at Long Binh, in the Headquarters 
Company (HHC).  The veteran's military occupational specialty 
is listed as duty soldier, changing to supply specialist in 
January 1969, and then to duty foreman.  

The Board does not agree with the RO's determination that the 
veteran has not provided sufficient specific information with 
which referral to the U. S. Army and Joint Services Records 
Research Center (JSRRC) could be undertaken.  In light of the 
information provided by the veteran, especially following the 
issuance of the SOC, including during his hearing, on remand 
the JSRRC should be provided with the additional evidence and 
requested to provide any available information which might 
corroborate the veteran's alleged in-service stressors.

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent such notice, it is the Board's 
opinion that the veteran should again be 
provided with notice of VA's duties to assist 
and notify him, set forth in the Veterans 
Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005), and implementing regulations, 
including 38 C.F.R § 3.159 (2006).  The notice 
should include an explanation as to the 
information or evidence needed to determine an 
effective date and a disability rating if the 
claim for service connection is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The notice described in this 
paragraph should be issued prior to issuance 
of a supplemental statement of the case 
(SSOC).

2.  The veteran should again be offered the 
opportunity to identify any additional 
relevant evidence not of record.

3.  The veteran's VA clinical records since 
October 2003 should be obtained.  The veteran 
should be asked whether he has obtained any 
private clinical treatment for PTSD, 
especially since October 2003, and any 
identified evidence should be obtained.

4.  Prepare a summary of all the claimed 
stressors identified by the veteran, including 
the statement that there were frequent rocket 
and mortar attacks against the Long Binh Post, 
that snipers frequently fired on the Long Binh 
Post, and that a Long Binh Post barracks was 
destroyed while the veteran was stationed at 
that Post, together with a notation as to the 
dates the veteran was stationed in Long Binh 
and his unit, as described in the service 
personnel records.  A copy of the veteran's 
personnel records and DD214 should be attached 
to the summary of claimed stressors.  Contact 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly, the U.S. 
Armed Services Center for Unit Records 
Research (CURR)) to request records for the 
veteran's unit or higher command, to 
information about the actions and 
circumstances of service at the Long Bihn Post 
from October 1968 to October 1969, such as 
unit history, lesson learned, higher command 
history, and the like for the appropriate time 
period.  

5.  Then, after response is received from the 
JSRRC, the stressor information and other 
information obtained on Remand must be 
reviewed.  If any stressor is verified, a 
summary of the verified stressor(s) must be 
prepared.  The veteran must be afforded VA 
psychiatric examination.  In the written 
examination report, the examiner should 
discuss review of the claims file, private 
clinical records, VA clinical records, and the 
verified stressors, as specified by the RO.  
The examiner should assign a diagnosis for 
each psychiatric disorder present.  If a 
diagnosis of PTSD is not assigned, the 
examiners should specify which criteria in 
DSM-IV are not met.

The examiner should answer the following 
question: Is it at least as likely as not (a 
50 percent likelihood, or greater) or it is 
less than likely (a likelihood below 50 
percent) that the veteran acquired a 
psychiatric disorder, to include either PTSD, 
in service or as a result of service.

The examiner should explain the rationale 
for the opinion expressed.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

6.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim.  If the benefit 
sought remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should have the 
opportunity to respond. 

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



